Citation Nr: 0526406	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-32 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension. 

2.  Entitlement to service connection for peptic ulcer. 

3.  Entitlement to service connection for osteroarthritis. 

5.  Entitlement to service connection for poor vision. 

6.  Entitlement to service connection for deafness.  

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran had recognized service with the Commonwealth Army 
of the Philippines, and was on beleaguered status from 
December 1941 to April 1942.  He was a prisoner of war (POW) 
from April 1942 to September 1942.  Thereafter, he had 
regular Philippine Army service from October 1945 to May 
1946.  The veteran has been found to be incompetent for the 
purposes of maintaining his monetary benefits, and his 
daughter is his custodian and the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and June 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines. 

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability requires 
additional processing, and will be addressed in the Remand 
that follows this decision.   


FINDINGS OF FACT

1.  There is competent medical evidence of current 
cardiovascular disability, to include hypertension and 
atherosclerotic heart disease. 




2.  The weight of the evidence is against a conclusion that 
the veteran suffers from a current disability due to peptic 
ulcer or post-traumatic arthritis, and neither arthritis, 
poor vision, or deafness was shown during the veteran's 
active military service or for decades following his release 
from active duty. 

3.  The weight of the competent evidence is against a 
conclusion that the veteran has a current disability 
associated with arthritis, deafness, or loss of vision due to 
service.   

CONCLUSIONS OF LAW

1.  A cardiovascular disorder, to include hypertension, is 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  Peptic ulcer, arthritis, poor vision, and deafness were 
not incurred in or aggravated by active service, nor may they 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In February 2001, February 2003 and October 2003 letters, the 
RO informed the appellant of the provisions of the VCAA.  In 
addition, the RO issued a detailed July 2004 statement of the 
case (SOC) and in which the appellant was advised of 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the claim, and that the July 
2004 SOC issued by the RO clarified what evidence would be 
required to establish entitlement to service connection for 
the claimed disabiities.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2004 SOC 
contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to the claims adjudicated below has been 
obtained and associated with the claims file, and that the 
appellant has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims 
adjudicated herein, under both former law and the VCAA.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

An Affidavit for Philippine Army Personnel executed by the 
veteran in March 1946 reflects that the veteran reporting 
being treated for "malaria-dysentery," which he said was 
cured, while he was incarcerated as a prisoner of war.  He 
also reported a history of convalescence from December 1942 
to January 1943.  There are otherwise no service medical 
records reflecting treatment for any disability.   

The post-service evidence includes affidavits submitted in 
July 1968 from the veteran, and service comrades who were 
incarcerated with the veteran, attesting to the fact that the 
veteran suffered from dysentery, diarrhea, malaria, 
malnutrition, peptic ulcer, dizziness, loss of sensation, and 
other physical ailments as a result of his incarceration.  
The affidavits also reported that the veteran was 
hospitalized as a result of the disabilities he incurred as a 
result of incarceration.  In a July 1968 statement, a private 
physician referred to treatment of the veteran since April 
1966 for a recurrent upper respiratory infection and, at one 
time, pneumonia.  Also submitted was a December 1968 
affidavit from a battalion surgeon with the Philippine Army 
attesting that he "personally knew" that the veteran 
suffered from tuberculosis and dizziness during service, and 
was confined in a military hospital.  

Thereafter, the evidence includes reports from a series of VA 
examinations conducted in October 2000 that included an 
echocardiogram revealing evidence of coronary artery disease 
and other cardiovascular abnormalities, and an 
electrocardiogram revealing evidence of an old myocardial 
infarction.  A chest
X-ray revealed interstitial fibrosis, aortic sclerosis, 
arteriosclerotic cardiovascular disease, and osteoporosis.  
An X-ray of the left shoulder revealed medial degenerative 
joint disease and marked osteoporosis.  An upper 
gastrointestinal series (UGI) was essentially negative, and a 
VA gastrointestinal examination resulted in a diagnosis of 
intestinal parasitism (hookworm) but no evidence of irritable 
bowel syndrome, peptic ulcer disease, or dysentery.  

Reports from an October 2000 VA POW social work survey show 
the veteran reporting that, due to an insufficient food 
supply and unsanitary conditions during his six month 
internment as a prisoner of war, he suffered from malaria, 
dysentery, beriberi, malnutrition, and severe stomach and 
body pains.  He stated that he took herbal medicines until he 
was released from the Japanese concentration camp.  
Thereafter, the medical history as reported by the veteran in 
October 2000 included mention of a hospitalization for three 
days in 1960 for pulmonary tuberculosis.  He described a 
medical check up in 1963 for severe stomach pain, for which 
medication was prescribed, but indicated he was unable to 
attend a following checkup due to financial constraints.  
Reference was made to two days of hospitalization in 1974 due 
to dizziness, with the veteran stating that he was found to 
be suffering from hypertension.  In August 2000, the veteran 
stated that he was brought to a hospital due to stomach pain, 
and indicated findings were consistent with a peptic ulcer.  
Again, the veteran stated that, due to financial constraints, 
he was not able to buy medication prescribed for his ulcer or 
have any follow up treatment.  As for current complaints at 
the time the October 2000 survey was compiled, the veteran 
mentioned chest, low back, knee, and shoulder pain; a hearing 
disorder; and blurred vision.  

Other pertinent findings from the series of examinations 
afforded the veteran by VA in October 2000 included no 
evidence of malnutrition, avitaminosis, beriberi, pellagra, 
or any other nutritional deficiency.  The examination of the 
eyes showed both pupils to be reactive to light; a slight 
opacity of the left lens; and moderate opacity of the right 
lens and the ability to count fingers at five feet.  Blood 
pressure readings were 190/190; 230/100, and 230/110.  Both 
upper and lower extremities appeared to have a fairly good 
muscle tone and the examination of the shoulders revealed no 
tenderness, limitation of motion, or pain.  

Additional evidence submitted by the appellant in support of 
her claim on behalf of the veteran includes a medical 
certification from a private physician dated in September 
2000 referring to treatment for several disabilities, to 
include in pertinent part hypertension and refractive error, 
from January 1990 to July 2000.  This report does not refer 
to treatment for any of the other disabilities at issue in 
this decision.

A statement from another private physician dated in September 
2000 indicated the veteran was currently under his treatment 
for hypertension with ventricular hypertrophy; ischemic heart 
disease; chronic low back pain syndrome with possibly post-
traumatic osteoarthritis and possible post-traumatic 
arthritis of the cervical and lumbosacral spine, knees, and 
ankles; peptic ulcer disease; cataracts in each eye, and 
presbycusis.  A private X-ray reported dated in September 
2000 showed possible degenerative lumbar spondylosis and 
widened lumbosacral vertebrae.  

A statement from another private physician dated in March 
2001, who noted that he had treated the veteran since 1978, 
indicated the veteran had been treated for the following 
disabilities:  hypertension, degenerative osteoarthritis, 
coronary heart disease/arteriosclerotic heart 
disease/cardiomegaly, bilateral deafness, cataracts, peptic 
ulcer and senility.  The examiner stated that all these 
disabilities were due to the stress of the veteran's service 
as a soldier during World War II. 

Also of record is a July 2001 report from a private physician 
indicating the veteran was hospitalized on two occasions in 
June 2001 for hyponatremia, typhoid fever, cerebral atrophy 
sydrome with transient ischemic attack, pulmonary 
tuberculosis and a lower respiratory tract infection.  An 
affidavit submitted in August 2002 by someone who was 
detained with the veteran during World War II said that he 
witnessed the veteran suffering from beriberi and swollen 
legs and feet.  

A February 2003 report from a private physician indicated 
that the veteran had cataracts secondary to avitaminosis; 
acid peptic disease; hypertropic cardiovascular disease with 
ischemic heart disease and malnutrition with beriberi and 
pellagra.  Noted in the clinical history was the poor 
nutrition the veteran suffered from during his internment and 
the veteran's report that soon after his discharge from the 
prison camp, and during the remainder of his military 
service, he experienced problems with diminution of vision 
and symptoms of tingling and numbness of the extremities with 
pedal edema and atrophy of the muscles.  He also described 
having a reddish and excoriated tongue.  The examiner stated 
that it could be "deduc[ed]" that irregular and inadequate 
meals [during the veteran's incarceration] could have led to 
hyperacidity.  Even his ischemic heart disease could have 
originated from an original beri-beri heart." 

In May 2003, the veteran was afforded another series of VA 
examinations, with an upper gastrointestinal (UGI) X-ray 
series conducted at that time showing no abnormalities, and 
the digestive examination resulting in the conclusion that 
peptic ulcer disease was not found.  X-rays showed 
degenerative changes of the lumbar spine.  An echocardiogram 
showed aortic stenosis; left ventricular hypertrophy; 
thickened mitral valve leaflets, and a dilated main pulmonary 
artery.  The heart examination showed blood pressure at 
160/90, 160/84, and 150/90, with the diagnoses following the 
examination including atherosclerotic heart disease.  Testing 
and physical examination also resulted in the conclusion that 
there was no clinical evidence for a diagnosis of 
malnutrition, avitaminosis, pellagra, or beriberi.  

An August 2003 statement from a private physician reflects 
diagnoses of hypertensive vascular disease with left 
ventricular hypertrophy and ischemic heart disease; acid 
peptic disease and avitaminosis with malnutrition.  The 
veteran was again afforded VA examinations in October 2003, 
with an UGI again showing no abnormalities and a digestive 
examination resulting in the conclusion that there was no 
evidence of peptic ulcer disease.  Blood pressure were 
recorded at 184/70.  Testing did result in the diagnostic 
impression of mild malnutrition of questionable etiology, 
with no clinical evidence of avitaminosis, pellagra, 
beriberi, or anemia.   

A private clinical report dated in October 2003 indicated the 
veteran currently suffers from senile cataracts; deafness 
secondary to presbycusis; malnutrition with weight loss, 
hypertensive cardiovascular disease with left ventricular 
hypertrophy, coronary artery disease and cardiac arrhythmia; 
acid peptic disease and degenerative osteoarthritis.  This 
same physician submitted another statement dated in July 2005 
in which he indicated that the veteran suffered from 
hypertensive cardiovascular disease with ischemic heart 
disease, "allergy," degenerative osteoarthritis, acid 
peptic disease, cataract secondary to avitaminosis, and 
malnutrition withe beriberi and pellagra.  The physician also 
stated the veteran was suffering from dangerously high blood 
pressure (systolic readings of 200 or higher and diastolic 
readings of 100-120) despite medication to control the 
condition.  He also indicated the veteran suffers from 
abdominal pain and diarrhea, which necessitates treatment 
which conflicts with his anti-arthritis medication.  A 
January 2004 statement from a private physician reflected a 
medical history and diagnoses consistent with those rendered 
above.   

III.  Legal Criteria/Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities including arthritis, ulcers, and cardiovascular-
renal diease when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

Pursuant to 38 C.F.R. § 3.309(c) (2004), if a veteran is a 
former prisoner of war (POW) and as such was interned or 
detained for not less than 30 days, certain diseases, listed 
below, shall be service-connected if manifest to a degree of 
10 percent or more at any time after service discharge or 
release from active military service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.

These listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c).

The Secretary of Veterans Affairs has issued an interim final 
rule to effectuate a statutory amendment which eliminated the 
30-day requirement for certain disorders, and to add certain 
additional diseases which the Secretary has determined 
warrant a presumption of service connection for former POWs.  
See Veterans Benefits Act of 2003, Public Law No. 108-183 
(Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 2004).  As a 
result, 38 C.F.R. §§ 3.309(c), as published in the Federal 
Register, now reads as follows:

(c) Diseases specific as to former prisoners of 
war.  (1) If a veteran is a former prisoner of 
war, the following diseases shall be service 
connected if manifest to a degree of disability 
of 10 percent or more at any time after discharge 
or release from active military, naval, or air 
service even though there is no record of such 
disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also 
satisfied.
    Psychosis.
    Any of the anxiety states.
    Dysthymic disorder (or depressive neurosis).
    Organic residuals of frostbite, if it is 
determined that the 
veteran was interned in climatic conditions 
consistent with the 
occurrence of frostbite.
    Post-traumatic osteoarthritis.
    Atherosclerotic heart disease or hypertensive 
vascular disease 
(including hypertensive heart disease) and their 
complications 
(including myocardial infarction, congestive 
heart failure, 
arrhythmia).
    Stroke and its complications.

    (2) If the veteran:
    (i) Is a former prisoner of war and;
    (ii) Was interned or detained for not less 
than 30 days, the 
following diseases shall be service connected if 
manifest to a degree 
of 10 percent or more at any time after discharge 
or release from 
active military, naval, or air service even 
though there is no record 
of such disease during service, provided the 
rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.
    Avitaminosis.
    Beriberi (including beriberi heart disease).
    Chronic dysentery.
    Helminthiasis.
    Malnutrition (including optic atrophy 
associated with 
malnutrition).
    Pellagra.
    Any other nutritional deficiency.
    Irritable bowel syndrome.
    Peptic ulcer disease.
    Peripheral neuropathy except where directly 
related to infectious 
causes.
    Cirrhosis of the liver.

    Authority:  38 U.S.C. 1112(b).

69 Fed. Reg. 60,090 (Oct. 7, 2004).  In addition, the Note 
immediately following the list of diseases, pertaining to 
beriberi heart disease, has been removed.  Id.

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e) (2004).  
In addition, the veteran was a former POW and, as a combat 
veteran, he veteran is entitled to have any statement or 
testimony of relevant symptoms he presents accepted as 
satisfactory evidence of that incurrence.  See 38 U.S.C.A. § 
1154(b) (West 2002). (The Board is assuming for the purpose 
of our analysis that the veteran, as a former POW, had 
engaged in combat with the enemy.)

Applying these criteria to the facts summarized above, the 
Board notes that, based upon the October 2003 VA diagnosis of 
malnutrition of questionable etiology, service connection for 
malnutrition was granted under the "presumptive" POW 
provisions cited above by rating decision dated in November 
2003.  As indicated, these criteria provide for a rebuttable 
presumption that certain diseases, such as malnutrition, are 
service connected for POWs, irrespective of whether there is 
clinical "nexus" evidence linking such disability to 
service.  

Similar to the analysis with respect to the grant of service 
connection by the RO for malnutrition, given the fact that 
the VA examinations cited above, which have included 
echocardiograms, document various current cardiovascular 
problems, to include atherosclerotic heart disease, and 
elevated blood pressure readings, in light of no medical 
evidence which would indicate that the presumptive service 
connection provisions should be rebutted, the Board concludes 
that service connection is warranted for a cardiovascular 
disease entity that includes hypertension.  The Board makes 
this determination in light of the fact that the provisions 
as to POW-related conditions for which service connection is 
presumed were amended, effective from October 7, 2004, to 
authorize service connection for atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia), in the case of any former POW who manifests 
any such disability to a degree of disability of 10 percent 
or more at any time after discharge or release from service, 
even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
38 C.F.R. §§ 3.307 are also satisfied.  69 Fed. Reg. 60,083 
(Oct. 7, 2004).  

The Board notes that, to the extent that the appellant's 
claim (on behalf of the veteran) with respect to 
cardiovascular disability has been developed on the basis 
that she is claiming service connection for ischemic heart 
disease and high blood pressure, these service connection 
claims are deemed to have been granted by the action 
undertaken herein.  

As for the other disabilities for which service connection is 
claimed, while peptic ulcer disease and post-traumatic 
arthritis are presumptive POW diseases, these legal criteria 
to not eliminate the requirement that for there to be a grant 
of service connection, there must be evidence of a current 
disability associated with the disorder or disease for which 
service connection is claimed.  See Rabideau, supra; Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The three VA UGI 
examinations discussed above did not demonstrate any active 
peptic ulcer disease, nor have the three VA digestive 
examination reports highlighted above.  While there is VA
X-ray evidence of degenerative arthritis in the lumbar spine, 
there is no VA clinical evidence or opinion indicating this 
arthritis, or any other, is post-traumatic in origin.  

Weighed against this negative VA clinical evidence are the 
several reports from private physicians reflecting peptic 
ulcer disease, and an isolated report or reports indicating 
the veteran is suffering from post-traumatic arthritis.  
However, the adjudication of the Board includes the 
responsibility of determining the weight to be given to the 
evidence of record, and this responsibility includes the 
authority to

favor one medical opinion over another.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).  The private clinical reports are not accompanied 
by the same kind of specific clinical and laboratory findings 
as is the case with the VA clinical evidence of record, nor 
are they supported by any convincing medical findings or 
rationale that would cast into question the VA clinical 
evidence of record which, unlike the clinical evidence 
submitted on behalf of the appellant, was not compiled in 
contemplation of receipt of monetary benefits for the 
appellant on behalf of the veteran.  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claims for service connection for peptic ulcer disease 
and arthritis must be denied.  Gilbert, 1 Vet. App. at 49.   

As for whether service connection is warranted for arthritis 
(not of post-traumatic origin) without reliance upon the POW 
presumptions, and with respect to the other two disabilities 
for which service connection is claimed, poor vision and 
deafness, the Board notes initially that the presumption 
provisions for service connection for POWs include disability 
resulting from malnutrition "including optic atrophy 
associated with malnutrition."  Thus, to the extent the 
veteran would have this condition of the eyes (which is 
apparently not currently demonstrated), such disability would 
be appropriately compensated by the service-connected 
disability rating assigned for malnutrition.  However, 
neither poor vision, per se, nor deafness is a POW-
presumption disability.  

As for the question as to whether there is nonetheless a 
basis to grant service connection for arthritis, poor vision, 
or deafness without reliance on the POW presumption 
provisions, there is no VA or reliable medical evidence 
linking a current disability associated with these conditions 
to service.  There is private evidence of disability 
associated with ostearthritis, deafness, and cataracts linked 
by a private examiner in March 2001 to the veteran's service 
in World War II.  This examiner, however, did not provide a 
rationale for his conclusion in light of the fact that the 
veteran did not refer to having any musculoskeletal 
difficulties, or problems with his vision or  hearing, on his 
March 1946 affidavit for Philippine Army Personnel, nor is 
there any evidence of treatment for arthritis or visual or 
hearing problems for decades after service.  Contemporaneous 
documents such as the March 1946 affidavit have much greater 
probative value than the March 2001 private examiner's 
report, both because of the contemporaneous nature of such 
documents and because they were not prepared in contemplation 
of the recent request for monetary benefits.  

As for the written contentions and affidavits submitted by 
and on behalf of the appellant, such evidence does not meet 
the burden of presenting evidence as to medical cause and 
effect, or a diagnosis, because, as laypersons, these 
individuals are not competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, supra.  In other 
words, without doubting for a moment the sincerity of the 
accounts with regard to the veteran's POW experience, the 
Board must be mindful that only medical professionals may 
make valid medical assessments of his condition, his current 
disability, and the etiology thereof.  As such, the Board 
finds that with respect to the issue of entitlement to 
service connection for arthritis, visual problems, or 
deafness without reliance on the POW presumption provisions, 
the probative value of the negative evidence exceeds the 
positive.  Thus, these claims must also be denied.  Gilbert, 
1 Vet. App. at 49.   
 



ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, is granted. 

Entitlement to service connection for peptic ulcer is denied. 

Entitlement to service connection for osteroarthritis is 
denied. 

Entitlement to service connection for poor vision is denied. 

Entitlement to service connection for deafness is denied.  


REMAND

In light of the fact that service connection has been granted 
for a cardiovascular disability in the decision above, the 
Board finds the claim for a total disability rating for 
compensation based on individual unemployability (TDIU) must 
be deferred because the resolution of this issue could be 
affected by the level of compensation assigned by the RO for 
the newly service connected cardiovascular disability.  See 
Harris v Derwinski, 1 Vet. App. 80 (1991); 38 C.F.R. § 4.16 
(2004).  Initial adjudication of this issue by the Board 
would thus potentially be prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 


1.  The RO should readjudicate the 
issue of entitlement to a total 
disability rating for compensation 
based on individual unemployability, 
taking into account the rating 
assigned for the cardiovascular 
disability for which service 
connection has been granted by the 
Board in the above decision.

2.  If such adjudication does not 
result in a complete grant of all 
benefits sought in connection with 
the claim for a TDIU, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits that has been remanded, 
to include a summary of the evidence 
and applicable law and regulations.  
An appropriate period of time should 
be allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


